DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on March 22, 2022 is acknowledged.  Claims 18-23 are pending in this application. Claims 1-17 have been cancelled. All pending claims are under examination in this application.

Claim Objections
Claim 18 is objected to because of the following informalities:  to be is missing a space (tobe) between the words.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 18-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement is considered in view of the Wands factors (MPEP 2164.O1(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  The claims are drawn to a multi-layered contact lens or a conjunctival cover. The contact lens or conjunctival cover is claimed as comprising an internal absorbent medium; an external carrier medium; the external carrier medium having opening therein. Functional properties are recited for the openings. 
Breadth of the Claims: The claims are broad in that species of the internal absorbent medium and the external carrier medium are not claimed.  Therefore, any reasonable types of mediums and carriers are claimed. Dependent claims limit the internal absorbent medium to super absorbent materials or highly absorbent materials. No specific species meeting these genus’s are recited or claimed.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
Guidance of the Specification and Existence of Working Examples: As noted above, the specification describes a contact lens or conjunctival cover comprising an internal absorbent medium; an external carrier medium; the external carrier medium having opening therein. Functional properties are recited for the openings.  The specification further describes the internal absorbent material to include super absorbent materials including polymers and highly absorbent materials including cellulose and fiber-based products, such as cotton material, sponge, and fluff pulp (page 9). 
	The specification envisions that the compositions can be utilized in the treatment of dry eye in humans by use of the contact lens in effected eyes.  There is no disclosure within the specification that the contact must be clear or have a maximum thickness or contact angle. 
However, no working examples are provided with regard to how to prepare/make a contact lens or conjunctival cover used for such treatment.  There is no disclosure of particular thicknesses or clarity in which the composition can perform as a contact lens and function as contemplated in the instant specification. 
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  For example, Havenstrite et al. (AU 2014348502) which discloses a contact lens with a hydrophilic layer. The contact lens comprises an outer surface and a hydrogel layer covalently attached to at least a portion of the outer surface.  The hydrogel functions to improve lens wettability and wear ability with minimal tear film disruption.  The contact lens can be used to treat dry eye disease (paragraph 0045). 
Hsu (US 10,537,608) discloses composition used to treat dry eye disease by the administration of an adiponectin peptidomimetic compound and a Lifitegrast and a pharmaceutically acceptable carrier (column 3, lines 36-42). Numerous additional prior art refence teach the use of compositions (eye drops) for the treatment of dry eye disease.  
It should be noted that at the time of the effective filing date of the invention, the art of fabrication of contact lens, the art did not recognize or disclosure a contact lens comprising a reservoir for storage of tears/water/saline/drugs which can be release by osmosis or diffusion. 
  Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to make any contact lens or conjunctival cover comprising an internal absorbent medium; an external carrier medium; the external carrier medium having opening therein. Functional properties are recited for the openings. 
 In order to carry out the claimed invention, one of ordinary skill in the art would have to identify components which would provide clarity and comfort (suitable thicknesses) on its own that can be administered in a therapeutically effective dose with an acceptable level of side-effects.
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make the claimed invention.  Therefore, claims 18-23 are not considered to be fully enabled by the instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615